        Case 1:19-cv-03539-PKC Document 20 Filed 05/30/19 Page 1 of 2
                                             250 WEST 55TH STREET        MORRISON & FOERSTER LLP

                                             NEW YORK, NY 10019-9601     BEIJING, BERLIN, BOSTON,
                                                                         BRUSSELS, DENVER, HONG KONG,
                                                                         LONDON, LOS ANGELES, NEW YORK,
                                             TELEPHONE: 212.468.8000     NORTHERN VIRGINIA, PALO ALTO,
                                             FACSIMILE: 212.468.7900     SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                                                         SINGAPORE, TOKYO, WASHINGTON, D.C.
                                             WWW.MOFO.COM




May 29, 2019                                                             Writer’s Direct Contact
                                                                         +1 (212) 468.8049
                                                                         CCohen@mofo.com



Via ECF

The Honorable P. Kevin Castel
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Bah v. Apple Inc., et al., No. 1:19-cv-03539 (PKC)

Dear Judge Castel:

       We represent Apple Inc. (“Apple”), a defendant in the above-referenced action, and
respectfully write to respond briefly to Plaintiff’s response to Apple’s pre-motion letter, filed
May 28, 2019. (ECF No. 19.)

        First, Apple opposes Plaintiff’s request for expedited discovery. Plaintiff provides no
basis for such request and instead improperly attempts to cast Apple’s proper objection to
Plaintiff’s violation of the Federal Rules of Civil Procedure in a nefarious light. As fully set
forth in our May 16, 2019 letter (ECF No. 16), Plaintiff improperly served third-party
subpoenas prematurely and now fails to provide any basis for expedited discovery in this
case, and as such discovery should not yet be permitted.

       Second, Apple reiterates its request for a pre-motion conference before, or in lieu of,
the June 18, 2019 initial conference to discuss Plaintiff’s proposed amendments to the
Complaint and Apple’s and Defendant Security Industry Specialists’ (“SIS”) anticipated
motions to dismiss. In Plaintiff’s letter response, counsel seems to assert that he will amend
the Complaint to allege additional claims arising out of events that purportedly occurred
outside of New York. (ECF. No. 19 at 1.) Such an amendment, however, would be futile for
multiple reasons, including lack of personal jurisdiction and improper venue as to any such
claims under Rules 12(b)(2)-(3) of the Federal Rules of Civil Procedure. Apple respectfully
submits that these issues, in addition to the issues raised in our May 16, 2019 letter, should
be addressed at a pre-motion conference before the parties and the Court begin
contemplating discovery, which should not proceed at this time. We have conferred with
SIS’s counsel, who joins in this request.


ny-1659307
       Case 1:19-cv-03539-PKC Document 20 Filed 05/30/19 Page 2 of 2




The Honorable P. Kevin Castel
May 29, 2019
Page Two


        Finally, a pre-motion conference is warranted to address Plaintiff’s continued
mischaracterization of the basic function of law enforcement and prosecutors as compared to
private citizens and corporations and his repeated misstatements that Apple “criminally
charged” Mr. Bah with crimes. (ECF No. 19 at 1-2.) Equally inaccurate is Plaintiff’s
assertion that Apple “does not dispute” or “concedes” various issues, including that Apple
and SIS “charged” Mr. Bah and refused to “withdraw[] the felony charges they sought
against [Plaintiff].” (Id. at 2.) Apple did not—and could not—“charge” Mr. Bah with any
crimes. As the Court is well aware (and as Plaintiff’s counsel should also know), charging
decisions are in the sole discretion of prosecutors (and grand juries) and charges are sought
and obtained not by corporations but by the government. Plaintiff’s counsel’s perpetuation
of this blatantly false narrative demonstrates continued bad faith and rises to the level
of sanctionable misconduct under Rule 11 of the Federal Rules of Civil Procedure.
Apple reserves its right to bring a sanctions motion at the appropriate time, but in the
meantime, respectfully requests that the June 18 initial conference be adjourned or converted
into a pre-motion conference.



                                        Respectfully submitted,

                                        /s/ Carrie H. Cohen

                                        Carrie H. Cohen

cc:   All counsel of record (via ECF)




ny-1659307
